Name: Commission Regulation (EU) NoÃ 159/2011 of 21Ã February 2011 entering a name in the register of traditional specialities guaranteed (SpiÃ ¡skÃ © pÃ ¡rky (TSG))
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  agricultural structures and production;  marketing;  production;  Europe
 Date Published: nan

 22.2.2011 EN Official Journal of the European Union L 47/5 COMMISSION REGULATION (EU) No 159/2011 of 21 February 2011 entering a name in the register of traditional specialities guaranteed (SpiÃ ¡skÃ © pÃ ¡rky (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006, and pursuant to Article 19(3) of the same Regulation, the Czech Republic and Slovakias application to register the name SpiÃ ¡skÃ © pÃ ¡rky was published in the Official Journal of the European Union (2). (2) As no objection pursuant to Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, that name should therefore be entered in the register. (3) The application also requested protection pursuant to Article 13(2) of Regulation (EC) No 509/2006. That protection should be granted to the name SpiÃ ¡skÃ © pÃ ¡rky in so far as, in the absence of objections, it could not be demonstrated that the name is used in a lawful, renowned and economically significant manner for similar agricultural products or foodstuffs, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 shall apply. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 95, 15.4.2010, p. 34. ANNEX Products listed in Annex I to the Treaty, intended for human consumption: Class 1.2. Meat products (cooked, salted, smoked, etc.) CZECH REPUBLIC AND SLOVAKIA SpiÃ ¡skÃ © pÃ ¡rky (TSG) The use of the name is reserved.